Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  DADE PLAZA NORTH, LLC; WING
  TEAM, LLC; and SUBWAY 30425, INC.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues DADE PLAZA NORTH, LLC;

  WING TEAM, LLC; and SUBWAY 30425, INC. (hereinafter “Defendants”), and as grounds

  alleges:

                               JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.

         4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 2 of 16




            5.        At all times material, Defendant, DADE PLAZA NORTH, LLC, owned and

  operated a commercial retail shopping center 2750 NW 167th Street, Opa-Locka, Florida 1

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

            6.        At all times material, Defendant, DADE PLAZA NORTH, LLC, was a limited

  liability company organized under the laws of Florida with its principal place of business in Coral

  Gables, Florida.

            7.        At all times material, Defendant, WING TEAM, LLC, owned and operated a

  commercial retail restaurant establishment at 16650 NW 27th Ave, Opa-locka, FL 33054

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant WING TEAM, LLC,

  holds itself out of the public as “Wing Stop.”

            8.        At all times material, Defendant, WING TEAM, LLC, was a limited liability

  company organized under the laws of Texas with its principal place of business in Opa-Locka,

  Florida.

            9.        At all times material, Defendant, SUBWAY 30425, INC. owned and operated a

  commercial retail establishment 2750 NW 167th Street, Opa-Locka, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant SUBWAY 30425, INC. holds itself

  out to the public as “Subway.”

            10.       At all times material, Defendant, SUBWAY 30425, INC., was a profit corporation

  organized under the laws of Florida with its principal place of business in Miami, Florida.

  1
      The Commercial property also encompasses the address of 16650 NW 27th Ave, Opa-locka, FL 33054
                                                         2
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 3 of 16




         11.         Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                       FACTUAL ALLEGATIONS

         12.        Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         13.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         14.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         15.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         16.        Defendant, DADE PLAZA NORTH, LLC, owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         17.         The subject Commercial Property is open to the public and is located in Miami,
                                                     3
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 4 of 16




  Florida.

         18.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include a visit to the Commercial Property and

  businesses located within the Commercial Property on or about October 8, 2020 and December

  11, 2020 and encountered multiple violations of the ADA that directly affected his ability to use

  and enjoy the Commercial Property and businesses located therein.             He often visits the

  Commercial Property and businesses located within the Commercial Property in order to avail

  himself of the goods and services offered there, and because it is approximately twenty-six (26)

  miles from his residence, and as well as other businesses and restaurants he frequents as a patron.

  He plans to return to the Commercial Property and the businesses located within the Commercial

  Property within two (2) months from the date of the filing of this Complaint. More specifically

  Plaintiff has plans to revisit the property on January 22, 2021.

         19.     Plaintiff is the President of National Alliance for Accessibility, Inc. and often

  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc. Many members and prospective members have transportation difficulties which

  requires Plaintiff to travel to visit members and prospective members.

         20.     Plaintiff resides nearby in a neighboring County and the same state as the

  Commercial Property and the businesses located within the Commercial Property, has regularly

  frequented the Defendants’ Commercial Property and the businesses located within the

  Commercial Property for the intended purposes because of the proximity to his home and his

  friends’ residences and other businesses that he frequents as a patron, and intends to return to the

  Commercial Property and businesses located within the Commercial Property within two (2)

  months from the filing of this Complaint. More specifically, Plaintiff intends to revisit on January
                                                   4
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 5 of 16




  22, 2021.

         21.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         22.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at Defendants’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         23.     Defendants, DADE PLAZA NORTH, LLC, owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, DADE PLAZA NORTH, LLC, is responsible for complying

  with the obligations of the ADA. The place of public accommodation that Defendant, DADE

  PLAZA NORTH, LLC, owns and operates the Commercial Property Business located at 2750 NW

  167th Street, Opa-Locka, Florida.

         24.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through III of this Complaint.
                                                   5
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 6 of 16




  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         25.     Defendants, DADE PLAZA NORTH, LLC, as landlord and owner of the

  Commercial Property, is responsible for all ADA violations listed in this Complaint.

         26.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through III of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         27.     Defendants have discriminated against the individual Plaintiff by denying him
                                                  6
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 7 of 16




   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

      COUNT I – ADA VIOLATIONS AS TO THE COMMON AREAS AND GAS STATION
                 AREA, LANDLORD AS TO DADE PLAZA NORTH, LLC

           28.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 27 above as though fully set forth herein.

           29.       Defendant, DADE PLAZA NORTH, LLC, has discriminated, and continues to

   discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

   facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

   gross receipts of $500,000 or less). The Landlord, DADE PLAZA NORTH, LLC, additionally

   controls the area in the gas station on its premises.        A list of the violations that Plaintiff

   encountered during his visit to the Commercial Property, include but are not limited to, the

   following:

      I.   Common Areas

           A. Parking

 i.     The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

        located on an excessive slope. Violation: There are accessible parking spaces located on an

        excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

ii.     The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

        aisles are located on an excessive slope. Violation: There are accessible parking space access




                                                     7
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 8 of 16




      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i. The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

      Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

      4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

      resolution is readily achievable.

  ii. The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

      2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

      of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

      achievable.

  iii. The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

      Violation: There are inaccessible routes between sections of the facility. These are violations

      of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

      303, 402 and 403, whose resolution is readily achievable.

  iv. The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

      not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

      doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

      the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

      achievable.

  v. The Plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

      Violation: There are inaccessible routes from the public sidewalk and transportation stop.

      These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the
                                                     8
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 9 of 16




          ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

      vi. The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

          Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

          of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

          achievable.

       II.   Mobil Pilot #897

             A. Public Restrooms

  i.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

ii.       The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

          There are lavatories in public restrooms with the counter surface mounted too high, violating

          the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

iii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.       The Plaintiff could not use the accessible toilet compartment without assistance, as the required

          clear floor space is not provided due to the door swinging into the area. Violation: Compliant

          clear floor space is not provided in the accessible toilet compartment, violating Sections 4.2.3,



                                                        9
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 10 of 16




        4.22.2, & 4.22.3 of the ADAAG and Sections 304.4 & 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  v.    The Plaintiff could not use the accessible toilet compartment without assistance, as one of the

        required size is not provided: Violation: The toilet compartments provided for public use at the

        facility are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1

        of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not enter the accessible toilet compartment without assistance, as the door

        width is too narrow. Violation: The clear width at accessible toilet compartment door is less

        than the prescribed minimums violating Sections 4.13.5 & 4.17.5 of the ADAAG and Sections

        404.2.3 & 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

        Violation: The grab bars in the accessible toilet compartment do not comply with the

        requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5 and 609 of the

        2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ix.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

        the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

        is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

        604.7 of the 2010 ADA Standards, whose resolution is readily achievable.
                                                     10
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 11 of 16




              COUNT II – ADA VIOLATIONS AS TO DADE PLAZA NORTH, LLC
                                AND WING TEAM, LLC

           30.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 27 above as though fully set forth herein.

           31.       Defendants, DADE PLAZA NORTH, LLC and WING TEAM, LLC have

    discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

    has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

           A. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iii.   The Plaintiff had difficulty using the toilet paper & paper towels due to the rolls not being

       located within a dispenser. Violation: Elements in the restroom are not readily accessible and

       usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

       achievable.




                                                    11
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 12 of 16




iv.      The Plaintiff had difficulty using the locking mechanism on the restroom door without

         assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

         hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

         309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

         required location. Violation: The grab bars do not comply with the requirements prescribed in

         Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

         whose resolution is readily achievable.

vi.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

         the required location. Violation: The toilet paper dispenser is not mounted in accordance with

         Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

         whose resolution is readily achievable.

               COUNT III – ADA VIOLATIONS AS TO DADE PLAZA NORTH, LLC
                                 AND SUBWAY 30425, INC.

             32.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

      through 27 above as though fully set forth herein.

             33.       Defendants, DADE PLAZA NORTH, LLC and SUBWAY 30425, INC., have

      discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

      inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

      has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

      Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

      the following:

             A. Public Restrooms


                                                        12
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 13 of 16




  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 ii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

         required location. Violation: The grab bars do not comply with the requirements prescribed in

         Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iv.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

         the required location. Violation: The toilet paper dispenser is not mounted in accordance with

         Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

         whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

             34.     The discriminatory violations described in Counts I through III of this Complaint

      are not an exclusive list of the Defendants’ ADA violations. Plaintiff requests an inspection of

      the Defendants’ places of public accommodation in order to photograph and measure all of the

      discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

      timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

      by virtue of the barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further

      ingress, use, and equal enjoyment of the Commercial Business and businesses located within the
                                                        13
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 14 of 16




  Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

  with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

  the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

  representatives pursuant to Federal Rule of Civil Procedure 34.

         35.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the ADA.

         36.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.
                                                   14
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 15 of 16




          37.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          38.     Defendants are required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

          39.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendants.

          40.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

  businesses, located at and/or within the commercial property located at 12014 SW 88th Street.,

  Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

  businesses located within the Commercial Property, to make those facilities readily accessible and

  useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

  time as the Defendants cure the violations of the ADA.
                                                     15
Case 1:20-cv-25231-RNS Document 1 Entered on FLSD Docket 12/23/2020 Page 16 of 16




         WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: December 23, 2020
                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713

                                                   16
